Citation Nr: 0531255	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-17 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE


Entitlement to service connection for allergic 
rhinoconjunctivitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1978 to April 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the above claim.  

In January 2005, the Board remanded the present matter for 
additional development.  The appeal is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

The veteran was afforded a VA examination in July 2004 
concerning the claim for service connection for allergic 
rhinoconjunctivitis.  However, the examiner did not provide 
an adequate medical opinion.  Accordingly, the Board remanded 
the case in January 2005 in order to obtain an appropriate 
opinion.  The examiner was requested to state whether it is 
at least as likely as not that the veteran currently suffers 
from allergic rhinoconjunctivitis, and if so, whether pre-
existing allergic rhinoconjunctivitis underwent a permanent 
increase in severity during service beyond the natural 
progression of the disability.

In a March 2005 addendum, the VA examiner stated that, "it 
seems likely that the [veteran] is suffering from allergic 
rhinosinusitis, although without allergy testing, this cannot 
be confirmed" and that "it seems very unlikely that the 
[veteran's] 




rhinitis symptoms are a result of any service or activities 
that occurred during her service."  The examiner did not 
provide an opinion as to whether the veteran's pre-existing 
allergic rhinoconjunctivitis underwent a permanent increase 
in severity during service beyond the natural progression of 
the disability, as requested by the Board remand.  Therefore, 
another remand is required.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, this claim is REMANDED for the following:

1.  Return the claims folder to the 
examiner that saw the veteran in July 
2004.  The examiner should state in the 
report that the claims folder was 
reviewed.  

The examiner is asked to state:

a)  Whether it is at least as likely as 
not that the veteran currently suffers 
from allergic rhinoconjunctivitis.  

b)  If so, whether the veteran's allergic 
rhinoconjunctivitis underwent a permanent 
increase in severity (i.e., was 
aggravated) during service from May 1978 
to April 1979.  Was any such aggravation 
beyond the natural progression of the 
disability?  

If the examiner determines that re-
examination of the veteran or allergy 
testing is required in order to provide 
the requested opinions, or if the examiner 
that saw the veteran in July 2004 is not 
available, then an appropriate examination 
and/or testing should be scheduled.

The examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached.  

2.  Thereafter, review the claims folder 
and ensure that the foregoing development 
has been conducted and completed in full.  
Specific attention is directed to the 
medical report.  Ensure that the medical 
report is complete and in full compliance 
with the above directives.  If the report 
is deficient in any manner or fails to 
provide the specific opinion(s) 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, she and her representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


